DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Examiner Note

Examiner contacted Applicant representative discussing the IDS filed on 1/20/21 and ask for clean copy and translation of Indonesian application for speedy prosecution but no agreement has been reached.  
Examiner searched Google Translate, Google Patent, PE2E search including contacting STIC (Scientific and Technical Information Center) but was not successful in finding a good clean copy or the translation in order to consider the reference.
Information Disclosure Statement
The information disclosure statement filed 1/20/2021 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because applicant did not provide clean copy or the translation in order for the examiner to consider the IDS.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).
1/20/2021  was submitted on an electronic medium that was not acceptable. It has been placed in the application file, but the information referred to therein has not been considered. Note that U.S. patents, U.S. application publications, foreign patent documents and non-patent literature cited in an information disclosure statement may be electronically submitted in compliance with the Office Electronic Filing System (EFS) requirements.

Allowable Subject Matter

Claim 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant's invention is drawn to a method for facilitating licensing of a vehicle. Accordingly, the method may include receiving, using a communication device, vehicle information associated with the vehicle from a device. Further, the method may include analyzing, using a processing device, the vehicle information. Further, the method may include determining, using the processing device, identifiers associated with the vehicle based on the analyzing. Further, the method may include generating, using the processing device, symbols corresponding to the identifiers based on the determining. Further, the method may include generating, using the processing device, a license plate image for a license plate of the vehicle based on the generating of the symbols. Further, the method may include transmitting, using the communication device, the license plate image associated with the vehicle to the device. Further, the method may include storing, using a storage device, the license plate image and the vehicle information.
; generating, using the processing device, a plurality of symbols corresponding to the plurality of identifiers based on the determining, wherein the plurality of symbols comprises a plurality of visual features, wherein the plurality of visual features comprises at least one of a color, a shape, a size, and a location of the plurality of symbols, wherein at least one visual feature of the plurality of visual features corresponds to at least one identifier of the plurality of identifiers, wherein the plurality of symbols uniquely and visually represents the plurality of identifiers; generating, using the processing device, a license plate image for a license plate of the vehicle based on the generating of the plurality of symbols, wherein the license plate image comprises the plurality of symbols; transmitting, using the communication device, the license plate image associated with the vehicle to the at least one device; and storing, using a storage device, the license plate image and the vehicle information”.
	Applicant’s independent claim 1 comprises a particular combination of elements, which is neither taught nor suggested by the prior art.
Dependent claims are deemed allowable for the same reasons as corresponding independent claims.

Strom et al. Pub. No. US 20170046929 A1 teaches a system, apparatus and method for an electronic visual indicator device for indicating the status of a license registration for an object requiring registration. For example, the present disclosure relates to an electronic visual indicator device for indicating the status of a license registration for a motorized vehicle, while providing a paperless option for renewal of the vehicle registration. The present system, apparatus and method may also be useful for any other item or object requiring a registration including, but not limited to, boats, ATVs, snowmobiles, aircraft, guns, fishing poles, hunting licenses, fishing licenses, vending machines, slot machines and other items.
Hagood et al. Pub. No. US 20050027541 A1 teaches a computer augmented system and method for fabricating informational placards that may be used in applications such as temporary license plates or tags, or handicap parking placards. The placards are configurable to meet the requirements of various state and other regulatory agencies, and are typically displayed in a prominent location of a motor vehicle. The system comprises a computer system having a user interface, a barcode scanner, access to one or more databases, and a suitable printer for imprinting transparent labels. The transparent labels produced by the printer are affixed to 
Smith Pub. No. US 20050194435 A1 teaches vehicle identification system is disclosed that organizes pertinent data about an automobile and the automobile's owner on a card the size of a credit card. Various pictures of the vehicle are positioned on the card for quick visual inspection, and a bar code and magnetic strip interface with established national networks so that registration information can be gained instantaneously. Detailing performed on the vehicle can also be stored on the card via the bar code and/or magnetic strip to assist insurance and law enforcement employees in confirming a vehicle.
	However, cited reference, alone or in combination, neither disclose nor suggest combination of features specifically receiving, using a communication device, vehicle information associated with the vehicle from at least one device; analyzing, using a processing device, the vehicle information; determining, using the processing device, a plurality of identifiers associated with the vehicle based on the analyzing, wherein the plurality of identifiers comprises each of a geographical region identifier and a vehicle type identifier associated with the vehicle; generating, using the processing device, a plurality of symbols corresponding to the plurality of identifiers based on the determining, wherein the plurality of symbols comprises a plurality of visual features, 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kaiser Pub. No. US 20060162196 A1 - Method and apparatus for issuing temporary license plates
	Strom et al. Pub. No. US 20170046929 A1 - ELECTRONIC VISUAL INDICATOR SYSTEM, APPARATUS AND METHOD
	Hagood et al. Pub. No. US 20050027541 A1 - System and Method for Fabricating Informational Placard
 	Smith Pub. No. US 20050194435 A1 - AUTOMOBILE IDENTIFICATION DEVICE
	Sharma et al. Pub. No. US 20210097295 A1 - Assisting method of safeguard and security of neighborhood or community, involves determining that the vehicle is not known when the license plate data is not found in the binary tree, otherwise determining the vehicle to be known

	JP 2020531341 A - Electronically readable display features for digital license plates
	CN 111225339 A - vehicle mark based on proximity of
	CN 110796578 A - A judging method and device for grading rescue, computer device and storage medium
	KR 101875731 B1 - Online automobile marketing and registration method and therefore collective operation system
	WO 2010077257 A1 - COMPUTER SYSTEM AND METHOD FOR JURISDICTIONWIDE REGISTERING AND MONITORING OF VEHICLE LOCATIONS

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIZAR N SIVJI whose telephone number is (571)270-7462.  The examiner can normally be reached on Monday-Friday 7-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi K. Kumar can be reached on (571) 272-7769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/NIZAR N SIVJI/Primary Examiner, Art Unit 2647